FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      April 26, 2022

                                   No. 04-20-00359-CV

                                   Brandon HJELLA,
                                       Appellant

                                            v.

                           RED MCCOMBS MOTORS, LTD,
                                   Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI15792
                      Honorable Mary Lou Alvarez, Judge Presiding


                                     ORDER
      Appellant’s Second Motion for Extension of Time to file Motion for Rehearing and
Motion for Rehearing En Banc is hereby GRANTED. Time is extended until May 5, 2022.



                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of April, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court